
	

113 S2792 IS: Apprenticeship and Jobs Training Act of 2014
U.S. Senate
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2792
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2014
			Ms. Cantwell (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To establish a tax credit for on-site apprenticeship programs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Apprenticeship and Jobs Training Act of 2014.
		2.Tax Credit for
			 Apprenticeship Programs
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following new
			 section:
				
					45S.Credit for
				apprenticeship program expenses
						(a)Tax
				Credit
							(1)In
				generalFor purposes of section 38, in the case of an employer,
				the apprenticeship program credit determined under this section for
			 any taxable
				year with respect to each qualified individual in a qualified
			 apprenticeship
				program is an amount equal to the lesser of—(A)the amount of any wages (as defined in section 51(c)(1)) paid or incurred by the employer with
			 respect to such qualified individual during the taxable year, or(B)$5,000.
								(2)Established
				apprenticeship programs
								(A)In
				generalThe apprenticeship program credit determined under this
				section for the taxable year shall only be applicable to the number
			 of
				qualified individuals in a qualified apprenticeship program which
			 are in excess
				of the apprenticeship participation average for such employer (as
			 determined
				under subparagraph (B)).
								(B)Apprenticeship
				participation averageFor purposes of subparagraph (A), the
				apprenticeship participation average shall be equal to the average
			 of the total
				number of qualified individuals in the qualified apprenticeship
			 program of the
				employer for—
									(i)the 3 preceding
				taxable years, or
									(ii)the number of
				taxable years in which the qualified apprenticeship program was in
			 existence,
				whichever is less.
									(3)Denial of
				double benefitNo deduction or any other credit shall be allowed
				under this chapter for any amount taken into account in determining
			 the credit
				under this section.
							(4)Election not to
				claim creditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply
			 for such
				taxable year.
							(5)LimitationThe apprenticeship program credit under this section shall not be allowed for more than 3 taxable
			 years with respect to any qualified individual.(b)Qualified
				individual
							(1)In
				generalFor purposes of this section, the term qualified
				individual means, with respect to any taxable year, an individual who is
				an apprentice and—
								(A)is participating
				in a qualified apprenticeship program with an employer that is
			 subject to the
				terms of a valid apprenticeship agreement (as defined in section
			 29.7 of title 29 of the Code of Federal Regulations),
								(B)has been employed
				under a qualified apprenticeship program for a period of not less
			 than 7 months
				that ends within the taxable year,
								(C)is not a highly
				compensated employee (as defined in section 414(q)), and
								(D)is not a seasonal
				worker (as defined in section 45R(d)(5)(B)).
								(2)Training
				received by members of the Armed ForcesAn employer shall
				consider and may accept, in the case of a qualified individual
			 participating in
				a qualified apprenticeship program, any relevant training or
			 instruction
				received by such individual while serving in the Armed Forces of
			 the United
				States, for the purpose of satisfying the applicable training and
			 instruction requirements
			 under
				such qualified apprenticeship program.
							(3)Ineligibility
				of certain individualsFor purposes of this subsection,
				paragraphs (1) and (2) of section 51(i) shall apply.
							(c)Qualified
				apprenticeship program
							(1)In
				generalFor purposes of this section, the term qualified
				apprenticeship program means an apprenticeship program (as defined in section 29.2 of title 29 of the Code of Federal
			 Regulations), whether or not such program is administered by the employer,
			 which—
								(A)provides
				qualified individuals with on-the-job training and instruction for
			 a qualified
			 occupation with the employer,
								(B)is registered
				with the Office of Apprenticeship of the Employment and Training
			 Administration
				of the Department of Labor or a State apprenticeship agency
			 recognized by such
				Office of Apprenticeship,
								(C)maintains records
				relating to the qualified individual, in such manner as the
			 Secretary, after
				consultation with the Secretary of Labor, may prescribe, and
								(D)satisfies such
				other requirements as the Secretary, after consultation with the
			 Secretary of
				Labor, may prescribe.
								(2)Qualified
				occupationFor purposes of paragraph (1)(A), the term
				qualified occupation means a skilled trade occupation in a
				high-demand mechanical, technical, healthcare, or technology field
			 (or such other
			 occupational field as the Secretary, after consultation
			 with the
				Secretary of Labor, may prescribe) that satisfies the criteria for
			 an apprenticeable occupation under section 29.4 of title 29 of the Code of
			 Federal Regulations.
							(d)Apprenticeship
				agreement
							(1)In
				generalFor purposes of this section, the term
				apprenticeship agreement means an agreement between a qualified
				individual and an employer that satisfies the criteria under
			 section 29.7 of title 29 of the Code of Federal Regulations.
							(2)Credit for
				training received under apprenticeship agreementIf a qualified
				individual has received training or instruction through a qualified
			 apprenticeship program with an employer which is subsequently unable to
			 satisfy
			 its
				obligations under the apprenticeship agreement, such individual may
			 transfer
				any completed training or instruction for purposes of satisfying
			 any applicable training and instruction
				requirements under a separate
			 apprenticeship
				agreement with a different employer.
							(e)Application of
				certain rulesFor purposes of this section, all persons treated
				as a single employer under subsection (a) or (b) of section 52, or
			 subsection
				(m) or (o) of section 414, shall be treated as a single
				person.(f)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the provisions of
			 this section, including regulations to provide for application of
			 paragraphs (1) and (2) of subsection (a) with respect to qualified
			 individuals in a qualified apprenticeship program who are employed by more
			 than 1 employer.
						.
			(b)Credit To be
			 part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986 is amended by striking plus at the end of
			 paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(37)the
				apprenticeship program expenses credit determined under section
				45S(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by
			 adding at the end the following new item:
				
					
						Sec. 45S. Credit for apprenticeship
				program
				expenses.
					
					.
			(d)Conforming amendments(1)Rule for employment creditsSection 280C(a) of the Internal Revenue Code of 1986 is amended by inserting 45S(a), after 45P(a),.(2)Exclusion for determination of credit for increasing research activitiesClause (iii) of section 41(b)(2)(D) of such Code is amended by inserting the apprenticeship program credit under section 45S(a) or after in determining.(e)EvaluationNot
			 later than 3 years after the date of the enactment of this Act, and
			 annually
			 thereafter, the Comptroller General of the United States shall submit a
			 report
			 to the Committees on Finance and Health, Education, Labor, and Pensions of
			 the
			 Senate and the Committees on Ways and Means and Education and the
			 Workforce of
			 the House of Representatives that contains an evaluation of the activities
			 authorized under this Act, including—
				(1)the extent to
			 which qualified individuals completed qualified apprenticeship programs;
				(2)whether qualified
			 individuals remained employed by an employer that received an
			 apprenticeship
			 program credit under section 45S of the Internal Revenue Code of 1986 and
			 the
			 length of such employment following expiration of the apprenticeship
			 period;
				(3)whether qualified
			 individuals who completed a qualified apprenticeship program remained
			 employed
			 in the same occupation or field; and
				(4)recommendations
			 for legislative and administrative actions to improve the effectiveness of
			 the
			 apprenticeship program credit under section 45S of the Internal Revenue
			 Code of
			 1986.
				(f)Effective
			 dateThe amendments made by this Act shall apply to taxable years
			 beginning after December 31, 2014.
			3.Encouraging
			 mentors to train the future
			(a)Early
			 distributions from qualified retirement plansSection 72(t)(2) of
			 the Internal Revenue Code of 1986 is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 or at the end of clause (vii);
					(B)by striking the
			 period at the end of clause (viii) and inserting , or;
			 and
					(C)by adding at the
			 end the following new clause:
						
							(ix)made to an
				employee who is serving as a mentor.
							;
				and
					(2)by adding at the
			 end the following new subparagraph:
					
						(H)Distributions
				to MentorsFor purposes of this paragraph, the term
				mentor means an individual who—
							(i)has attained 55
				years of age,
							(ii)is not separated
				from their employment with a company, corporation, or institution
			 of higher
				education,
							(iii)in accordance
				with such requirements and standards as the Secretary determines to
			 be
				necessary, has substantially reduced their hours of employment with
			 their
				employer, with the individual to be engaged in mentoring activities
			 described
				in clause (iv) for not less than 20 percent of the hours of
			 employment after such reduction, and
							(iv)is responsible
				for the training and education of employees or students in an area
			 of expertise
				for which the individual has a professional credential,
			 certificate, or
				degree.
							.
				(b)Distributions
			 during working retirementParagraph (36) of section 401(a) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(36)Distributions
				during working retirement
						(A)In
				generalA trust forming part of a pension plan shall not be
				treated as failing to constitute a qualified trust under this
			 section solely
				because the plan provides that a distribution may be made from such
			 trust to an
				employee who—
							(i)has attained age
				62 and who is not separated from employment at the time of such
			 distribution,
				or
							(ii)subject to
				subparagraph (B), is serving as a mentor (as such term is defined
			 in section
				72(t)(2)(H)).
							(B)Limitation on
				distributions to mentorsFor purposes of subparagraph (A)(ii),
				the amount of the distribution made to an employee who is serving
			 as a mentor
				shall not be greater than the amount equal to the product obtained
			 by
				multiplying—
							(i)the amount of the
				distribution that would have been payable to the employee if such
			 employee
				had separated from employment instead of reducing their hours of
			 employment with their employer and engaging in mentoring activities, in
			 accordance with clauses (iii) and (iv) of section 72(t)(2)(H), by
							(ii)the percentage
				equal to the quotient obtained by dividing—
								(I)the sum of—(aa)the number of
				hours per pay period by which the employee's hours of employment
			 are reduced, and(bb)the number of hours of employment that such employee is engaging in
			 mentoring
				activities, by
									(II)the total number
				of hours per pay period worked by the
				employee before such reduction in hours of employment.
								.
			(c)ERISASubparagraph
			 (A) of section 3(2) of the Employee Retirement Income Security Act of 1974
			 (29
			 U.S.C. 1002(2)) is amended by striking the period at the end and inserting
			 the
			 following: , or solely because such distribution is made to an employee
			 who is serving as a mentor (as such term is defined in section 72(t)(2)(H)
			 of
			 the Internal Revenue Code of 1986)..
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made in taxable years beginning after December 31, 2014.
			
